06/08/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: DA 20-0560


                                       DA 20-0560


TERRY SULLIVAN,                                                  .       JUN 0 8 2021
                                                                       Bowen Gr eenwood
                                                                     Clerk of Suprerne Court
               Petitioner and Appellant,                                State of Montana


       v.                                                            ORDER

 STATE OF MONTANA,

               Respondent and Appellee.


       Pursuant to Appellant's motion for an extension oftime, and good cause therefore,
       IT IS ORDERED that Appellant has until July 14, 2021, within which to file his
reply brief.
       No further extensions will be granted.
       DATED this Play of June, 2021.
                                                For the Court,



                                                B                    Rest-.
                                                                 Justice